Case 4:19-cr-00877 Document1 Filed on 12/05/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION United States Courts
Outhern District of Texas
UNITED STATES OF AMERICA § FILED
vs. §  CASENO. DEC 05 2019
§
SAMUEL EDWARD HOMEYER § David J. Bradley, Clerk of Cour
CRIMINAL INDICTMENT ] 9 C
THE GRAND JURY CHARGES THAT: . R 8 p> >
INTRODUCTION
At all times material to this Indictment:
1. The term "minor" is defined, pursuant to Title 18, United States Code, Section 2256(1), as
"any person under the age of eighteen years."
2. The term "child pornography,” for purposes of this Indictment, is defined, pursuant to Title

18, United States Code, Section 2256(8)(A), as:

"any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic, mechanical,
or other means, of sexually explicit conduct, where -

(A) the production of such visual depiction involves the use of a minor engaged in
sexually explicit conduct. "

3. The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,
Section 2256(2)(A), as any:

"actual or simulated -

(1) sexual intercourse, including genital [to] genital, oral [to} genital, anal [to] genital, or
oral [to] anal, whether between persons of the same or opposite sex; [or]

(i1) bestiality; [or]

(iii) | masturbation; [or]

(iv) sadistic or masochistic abuse; or

(v) [the] lascivious exhibition of the genitals or pubic area of any person."

1
Case 4:19-cr-00877 Document1 Filed on 12/05/19 in TXSD_ Page 2 of 4

4, The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)

and 1030(e)(1), as any:
"electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device, but
such term does not include an automated typewriter or typesetter, a portable hand held
calculator or other similar device.”

5. The term "visual depiction" is defined, pursuant to Title 18, United States Code, Section

2256(5), as including, but is not limited to, any:

"undeveloped film and videotape, and data stored on computer disk or by electronic means
which is capable of conversion into a visual image. "

COUNT ONE
(Distribution of Child Pornography)

On or about May 2, 2019, within the Southern District of Texas and elsewhere,
SAMUEL EDWARD HOMEYER,
defendant herein, did knowingly distribute material that contained child pornography using any
means and facility of interstate and foreign commerce, including by computer.
In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).

COUNT TWO
(Receipt of Child Pornography)

From on or about May 2, 2019, through on or about July 18, 2019, within the Southern

District of Texas,
Case 4:19-cr-00877 Document1 Filed on 12/05/19 in TXSD Page 3 of 4

SAMUEL EDWARD HOMEYER,
defendant herein, did knowingly receive material that contained child pornography using any means
and facility of interstate and foreign commerce, including by computer.
In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).

COUNT THREE
(Possession of Child Pornography)

On or about July 19, 2019, within the Southern District of Texas,
SAMUEL EDWARD HOMEYER,
defendant herein, did knowingly possess material that contained an image of child pornography,
which had been shipped and transported using any means and facility of interstate and foreign
‘commerce, and which were produced using materials which have been mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means, including by computer,
more specifically: the defendant possessed a Samsung SM-J327P cellular phone containing a PNY
micro SD card which contained videos and images of child pornography.

In violation of Title 18, United States Code, Sections 2252 A(a)(5)(B) and 2252A(b)(2).

NOTICE OF FORFEITURE
18 U.S.C. § 2253(a)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States
gives the defendant notice that in the event of conviction for the offenses charged in Count One
through Count Three of the Indictment, the United States will seek to forfeit all property, real and

personal, constituting or traceable to gross profits or other proceeds obtained from the offenses

3
Case 4:19-cr-00877 Document1 Filed on 12/05/19 in TXSD Page 4 of 4

charged in Count One through Count Three; and all property, real and personal, used or intended to
be used to commit or to promote the commission of the offenses charged in Count One through
Count Three, or any property traceable to such property, including, but not limited to, the following:

a Samsung SM-J327P cellular phone containing a PNY micro SD card.

A True Bill:

ORIGINAL SIGNATURE ON FILE

Grand Jury toreperson

RYAN K. PATRICK
United States Attorney

ba Ame tho

erly Am Leo
ssistant United States Attorney
713-567-9465

By:

  
